Citation Nr: 0504942	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  98-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from March 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Pursuant to 38 U.S.C.A. § 5103(a), and 38 C.F.R § 3.159, VA 
must inform the claimant of four specific elements:

?	the information and evidence not of 
record that is necessary to 
substantiate the claim; 
?	the information and evidence that VA 
will obtain; 
?	the information and evidence that 
the claimant must submit; and 
?	to provide any evidence in the 
claimant's possession that pertains 
to the claim.

See VA Fast Letter 04-04, dated March 12, 2004.

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the appellant has not 
been notified of the information and evidence necessary to 
substantiate her nonservice-connected burial benefits claim, 
and which party is responsible for attempting to obtain any 
such information or evidence.  Until the appellant is 
provided notice as to what information and evidence is needed 
to substantiate her claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the appellant's claims or 
that there is no reasonable possibility that any required VA 
assistance would aid in substantiating this claim.  See 38 
U.S.C.A. § 5103A(a)(2).

Moreover, the Board notes that the May 1997 decision and 
January 1998 Statement of the Case were based upon 
information in a claims folder for a veteran other than the 
deceased veteran.  Thus, the RO must readjudicate this case 
de novo.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 are fully complied 
with and satisfied.  This includes 
notifying the appellant (1) of the 
information and evidence not of 
record that is necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the 
information and evidence that she is 
expected to provide, and (4) she must 
be requested to provide any evidence 
in her possession that pertains to 
her claim.

2.  The RO should re-adjudicate the 
appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

